Judgment, Supreme Court, New York County (Kibbie F. Payne, J.), entered January 31, 2007, which denied the petition seeking to annul respondents’ determination denying petitioner’s application for a retired police officer pistol license and dismissed the proceeding, unanimously affirmed, without costs.
In light of petitioner’s history of domestic violence, including an arrest and the issuance of orders of protection against him, as well as his failure to safeguard his firearm, which was in his car when the car was stolen, respondents’ determination denying his application for a retired police officer pistol license was not arbitrary and capricious (see Matter of Wong v Kelly, 12 AD3d 213 [2004], lv denied 4 NY3d 708 [2005]). Indeed, the Nassau County Police Department repeatedly suspended petitioner’s previous handgun license as a result of these incidents.
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.E, Andrias, Friedman and Sweeny, JJ.